                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No. 2:18-cv-01808-MWF- KS                                             Date: December 20, 2018
Title      Hans Zermuehlen v. Wells Fargo Bank, N.A. et al




Present: The Honorable:      Karen L. Stevenson, United States Magistrate Judge


                 Gay Roberson                                             N/A
                 Deputy Clerk                                    Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:



Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: PLAINTIFF’S
FAILURE TO APPEAR FOR DEPOSITION


       Defendant Wells Fargo Bank, N.A., served a deposition notice pursuant to Rule 30
of the Federal Rules of Civil Procedure for Plaintiff’s appearance at deposition on
December 11, 2018. Plaintiff did not appear. More than (10) days have now passed
since Plaintiff’s deposition was to occur and Plaintiff’s counsel has been unable to
contact Plaintiff via written or telephonic means and Plaintiff has had no communication
with the Court about his whereabouts.

       Accordingly, Plaintiff is now subject to sanctions for failing to appear for his
deposition pursuant to Federal Rule of Civil Procedure 30(g) and failing to comply with
his discovery obligations. However, in the interest of justice, the Court will permit
Plaintiff an opportunity to explain his failure appearance and reschedule the deposition.

       Accordingly, IT IS ORDERED that no later than January 7, 2019, Plaintiff
shall SHOW CAUSE why he should not be sanctioned for failing to appear at his
deposition. Plaintiff may discharge the ORDER TO SHOW CAUSE by submitting
a signed statement of no more than three (3) pages in which he: (1) explains why he
did not appear; and (2) provides a confirmed date no later than January 21, 2019
for his deposition to be taken in this action. Plaintiff is warned that if he fails to
comply with or respond to this Order, Defendant Wells Fargo may promptly file a


CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 2
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case No. 2:18-cv-01808-MWF- KS                                         Date: December 20, 2018
Title      Hans Zermuehlen v. Wells Fargo Bank, N.A. et al


motion to compel Plaintiff’s appearance for deposition along with a request for
sanctions.

        IT IS SO ORDERED.

                                                                                             :
                                                              Initials of Preparer   gr




CV-90 (03/15)                       Civil Minutes – General                               Page 2 of 2
